          Case 1:20-cr-00674-NRB Document 8 Filed 12/11/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     December 11, 2020
                                             Application granted. Speedy Trial
BY ECF
                                             Time is excluded until December 18,
The Honorable Naomi Reice Buchwald           2020.
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007                   Dated:New York, New York
                                                   December 11, 2020
       Re:     United States v. Quaysean Cannonier, 20 Cr. 674 (NRB)

Dear Judge Buchwald:

       On November 14, 2020, the defendant Quaysean Cannonier was charged by complaint with
one count of being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g). On
December 8, 2020, a grand jury in this District returned an Indictment charging Cannonier with
one count of being a felon in possession of a firearm, and one count of being a felon in possession
of ammunition, both in violation of 18 U.S.C. § 922(g). The Court has scheduled an initial pretrial
conference in this matter for December 18, 2020, at 12:00 p.m.

        The Government requests, with defense counsel’s consent, that time be excluded under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until December 18, 2020 in the interests of justice.
The exclusion of time will provide the parties the opportunity to discuss a potential pretrial
disposition and for the Government to begin its production of discovery to the defendant.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for
                                                     the Southern District of New York


                                                By: _____/s/ Alexandra Rothman_______
                                                    Alexandra Rothman
                                                    Assistant United States Attorney
                                                    (212) 637-2580


cc: Jeffrey Pittell, Esq. (via ECF)
